 HOLLINGSWORTH&WHITNEY DIVISION15other laborers,and in the past a great majority of the employees sodesignated have become permanent employees.Furthermore, about5 of these 7 employees have been previously employed by the Em-ployer as casual laborers.The full-time,continuous employment ofthese "casual" laborers, the lack of distinction between their workand that of other of the Employer's employees, and the reasonablelikelihood ` that they will continue indefinitely in the employ of theEmployer all clearly demonstrates that the employment of these la-borers is not "casual" as the Board uses that term .6Their exclusionfrom the unit would clearly contravene Board' policy.7Accordingly,we shall include them in the unit despite the stipulation of the partiesto the contrary .8For the foregoingreasonswe find that the following employees ofthe Employer constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act:All production, maintenance and construction employees employed inthe Employer's West Virginia pipeline operations, including gaugers,'engineers,assistant shop men,station foremen,deliverymen,linemen,laborers,9 telegraph operators, and the operator and iron tank gauger;but excluding office clerical employees, district foremen, constructionforemen, the construction foreman and gauger, all assistant construc-tion foremen, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]0 American Factors, Limited,109 NLRB 834, at 837-838;Rollo Transit Corporation,110 NLRB1623, at 1627.7 SeeFortWorthStockyards,109 NLRB1452, at 1453;Imperial Rice Mills,Inc.,110NLRB 612, at 613.8The Yale and Towne Manse!acturing Company,112 NLRB 1268.9 Included in thiscategory are the laborers referred to by the partiesas casualemployees.Hollingsworth& WhitneyDivision of Scott Paper CompanyandInternational Brotherhood of ElectricalWorkers, AFL-CIO,'Petitioner.Cases Nos.15-RC-1248,15-RC-1249, and 15-RC-1f50.January 6,1956DECISION AND ORDERUpon separate petitions duly filed under Section. 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeFred A. Lewis, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.'As the APLand CIO merged subsequent to the hearing in these eases,we are takingnotice thereof and amending the Petitioner's and Joint Intervenors'(see footnote 3 below)names.115 NLRB No. 6. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in these cases,2 the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to represent employees ofthe Employer."3.No question affectingcommerce existsconcerning the represen-tation of employees of the Employer within themeaning ofSection 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to sever from the established production andmaintenanceunit separate units of electricians, instrument men, andpower department employees.The Petitioner and Joint Intervenors have for over 10 years jointlyrepresented the production and maintenance employees at the Re-spondent's plant. -They have bargained jointly with the Employerand have entered into single contracts covering the plantwide unit.Notice to modify the parties' 1954-55 agreement was served by allthree unions upon the Employer before the April 1, 1955, Mill-B dateof that agreement.On April 20, 1955, the Petitioner filed its peti-tions herein.Nevertheless, on May 26 delegates from Petitioner's lo-cal in the Employer's plant joined with delegates from the JointIntervenors' locals,4 as had been the, customary practice in past years,in drawing up general bargaining demands to present to the Em-ployer.Petitioner's delegates approved these demands.Thereafteron June 22 Petitioner's delegates, together with those of the JointIntervenors' adopted a new procedure for ratifying their contractswith the Employer.On June 23, negotiations were held with theEmployer and agreement was reached on the general demands. Pe-titioner's delegates participated in these negotiations and agreedwith the results.Bargaining conferences were scheduled for thefollowing day, at which special problems of employees in the variouslocal unions were to be discussed.At the beginning of these confer-ences,Petitioner's international representative appeared . and an-nounced that Petitioner had no intention of signing any agreementat least until after a decision by this Board on the instant petitions.The scheduled conferences were not held, because the Employer andJoint Intervenors believed it would be futile to negotiate further fora contract which Petitioner would not sign.2 The Joint Intervenors' request foi oral argument is denied as the record includingthe briefs fully presents the issues and the positions of the parties3The International Brotherhood of Pulp, Sulphite & P^apei Mill Workers, AFL-CIO,and the International Brotherhood of Paper Makers, AFL-CIO, have with the Petitionerbeen jointly recognized by the Employer as the representative of its-production and main-tenance employeesAccordingly, they intervened as joint inteivenois on the basis ofsuch recognition.4Each of the Joint Intervenors has two locals in the instant plant,Petitioner has onelocal' INTERNATIONALPAPERCOMPANY17The Joint Intervenors contend that the petitions should be dis-missed 5 on the ground, among others, that, through its participationas one of the joint representatives both in drawing up bargainingdemands and actually bargaining with the Employer during the pend-ency of the petitions, the Petitioner waived its right to rely, orestopped itself from relying, on the instant petitions.We agree.The Petitioner has been bargaining with the Employer (togetherwith the Joint Intervenors) for the existing plantwide unit, while atthe same time seeking to sever part of that unit. In so bargaining forthe overall unit, the Petitioner has, in our view, taken a positionwholly inconsistent with its attempt to establish that a question con-cerning representation exists with respect to the employees it seeksto sever.We do not believe that it would effectuate the policies of theAct to permit the Petitioner to proceed with its petitions in view ofthis inconsistency.Accordingly, we shall dismiss the petitions.[The Board dismissed the petitions.]MEMBER BEAN took no part in the consideration of the aboveDecision and Order.-The Employer also requested dismissal of the petitions,but for reasons which neednot be consider ed bete in view of our decision in these casesInternational Paper CompanyandInternational Brotherhood' ofElectricalWorkers,AFL-CIO,'Petitioner.Cases Nos. 15-RC-1267, 15-RC-1268, and 15-RC-1269. January 6, 1956DECISION AND ORDERUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeFred A. Lewis, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases,2 the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'1As the AFL and CIO merged subsequent to the hearing in these cases,we are takingnotice thereof and amending the names of the unions involved in this pioceeding2The Employer's and Joint Intervenois' requests for oral argument are denied as therecoi d'including briefs fully presents the issues and positions of the partiesThe International Brotherhood of Pulp,Sulphite,&Paper Mill Workers,AFL-CIO,and the International Brotherhood of Paper Makers,AFL-CIO,herein called the JointIntervenats,intervened jointly on the basisof thencurrent recognition in conjunction115 NLRB No. T.390609-56-vol 115-3